DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities: the claim, as filed in the preliminary amendment dated 11/03/2021, does not appear to end in a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-8, 22 are drawn to a system for monitoring and assessing mental health, which is within the four statutory categories (i.e. apparatus). Claims 9-21 are drawn to a method for monitoring and assessing mental health, which is within the four statutory categories (i.e. process).  
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 1 (and substantially similar with the other independent claims) recites: 
A mental health assessment system, comprising: 
a mobile device comprising a plurality of sensors for receiving respective inputs over time; 
a feature monitoring module configured to interpret the sensor inputs as representing behaviours of a user of the mobile device; 
an analysis module for analysing the represented behaviours relative to external data to determine a risk measure; 
responding to the behaviours according to the risk measure.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal interactions (i.e., following rules or instructions), but for the recitation of generic computer components. For example, but for the mobile device, sensors, monitoring module, analysis module, and response module, the limitations of this claim encompasses an automation of organizing user data regarding their behavior to measure and respond to risk of the user’s behavior. If a claim limitation, under its broadest reasonable interpretation, covers management of personal interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-8, 11-21 reciting particular aspects of scanning and organizing the scanned information, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
For example, claim 1 (and substantially similar with the other independent claims) recites: 
A mental health assessment system, comprising: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a mobile device comprising a plurality of sensors (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) for receiving respective inputs over time; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Symantec, MPEP 2106.05(d)(II)(i))
a feature monitoring module configured to (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) interpret the sensor (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) inputs as representing behaviours of a user of the mobile device; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
an analysis module for (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) analysing the represented behaviours relative to external data to determine a risk measure; 
a response module for (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) responding to the behaviours according to the risk measure.
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the mobile device, sensors, monitoring module, analysis module, and response module, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0017], [0025], [0027], [0030], [0034], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving sensor inputs amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure to determine risk based on a user’s behavior, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-8, 11-21 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, and claims 2-8, 11-21 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using the mobile device, sensors, monitoring module, analysis module, and response module, e.g., Applicant’s spec describes the computer system and sensors consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a. (See Applicant’s Spec. [0017], [0025], [0027], [0030], [0034], see also Almosni et al. (US 2013/0297536)); receiving sensor inputs, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i);  using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Almosni et al. (US 2013/0297536).
Regarding claim 1, Almosni discloses a mental health assessment system, comprising: (Almosni Figs. 2-5 and corresponding text; [abstract] monitoring mental health of a user) 
a mobile device comprising a plurality of sensors for receiving respective inputs over time; (Almosni Fig. 2 and corresponding text; [0032] discloses software agents 221-225 receives/collects inputs/data from various devices 210, including a mobile device. Each software agent 221-225 performs the functions of a sensor as discussed in [0033]-[0075], for example [0048]-[0053] discloses that the smartphone software agent 222 will monitor activities such as location services, phone calls, texts, data transfer and consumption, and general use)
a feature monitoring module configured to interpret the sensor inputs as representing behaviours of a user of the mobile device; (Almosni Fig. 2 and corresponding text; [0016] discloses the software agents monitor and collect data concerning digital behaviors such as “phone activity, web activity, personally generated network traffic and location patterns (location services).” Behaviors are monitored by a software agent installed on a smartphone, mobile phone [0017] discloses that each of the agent resides on the device generating the data being monitored)
an analysis module for analysing the represented behaviours relative to external data to determine a risk measure; (Almosni Fig. 2 and corresponding text; [0017] discloses an algorithmic processing unit that analyzes patient data and learns each patient’s unique behavior patterns, formulates a base line representing a steady state of the patient, and detects irregularities in the patient’s behavior patterns, most likely to occur when a patient is in the 
a response module for responding to the behaviours according to the risk measure. (Almosni Fig. 3 steps 350-360 and corresponding text; [0086] discloses identifying events indicating probable changes in the patient’s condition and initiating appropriate warnings [0084] discloses initiating various warnings based on the mental status, one being to a psychiatric service where the doctor will decide how to proceed and what is the level of urgency).
Regarding claim 2, Almosni discloses the system as claimed in claim 1, and further discloses wherein the behaviours comprise mobile device usage, movement of the mobile device. (Almosni [0016] table III, claim 24 [0048]-[0053] discloses that the smartphone software agent 222 will monitor activities such as location services, phone calls, texts, data transfer and consumption, and general use).
Regarding claim 3, Almosni discloses the system as claimed in claim 1, and further discloses wherein the analysis module also analyses user responses to prompting. (Almosni [0087] discloses active mode has bidirectional interaction between patient and physician including questioning).
Regarding claim 4, Almosni discloses the system as claimed in claim 1, and further discloses wherein the feature monitoring module comprises a user profile builder for building a user profile of user activity based on the represented behaviours. (Almosni Fig. 2 and corresponding text; [0017] discloses an algorithmic processing unit that analyzes patient data and learns each patient’s unique behavior patterns, formulates a base line representing a steady state of the patient, and detects irregularities in the patient’s behavior patterns, most likely to occur when a patient is in the chronic phase; [0076]-[0077] discloses algorithmic processing units 250 analyzes the user’s inputs/data received from the service façade 230 thus formulating individual behavior patterns; see tables I-III for possible correlations (diagnosis-episodes) for different activities performed on a device; [0020] gives the legend used in the tables).
Regarding claim 5
Regarding claim 6, Almosni discloses the system as claimed in claim 1, and further discloses wherein the analysis module comprises a processor for determining the risk factor based on the selected behaviour type and the represented behaviours. (Almosni Figs. 4-5 and corresponding text; [0087]-[0089] determining/selecting if the patient is in acute/chronic phase based on their formulated behavioral patterns/profiles).
Regarding claim 7, Almosni discloses the system as claimed in claim 1, and further discloses wherein the feature monitoring module is implemented by the mobile device and the represented behaviours of the user are transmitted to a server which implements the analysis module. (Almosni Fig. 2 and corresponding text show that the software monitoring agents 221-225 are implemented on the mobile device and the input received is sent to the service façade (server) and algorithmic data processing is performed to analyze behavioral patterns)
Regarding claim 8, Almosni discloses the system as claimed in claim 1, and further discloses wherein the external data is not used to determined features to be monitored by the feature monitoring module. (Almosni [0016]-[0017] discloses collecting monitored data but not letting that data determine what needs to be monitored, the system processes the data to determine a base line in their patterns).
Regarding claim 9, recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. 
Regarding claim 10, Almosni discloses a method of assessment of the mental health of a user of a mobile device comprising: (Almosni Figs. 2-5 and corresponding text; abstract: monitoring mental health of a user’s electronic devices)
monitoring user activity by use of sensors of the mobile device; (Almosni Fig. 2 and corresponding text; [0016] discloses the software agents monitor and collect data concerning digital behaviors such as “phone activity, web activity, personally generated network traffic and location patterns (location services).” Behaviors are monitored by a software agent installed on a smartphone, mobile phone [0017] discloses that each of the agent resides on the device generating the data being monitored Each software agent 221-225 performs the functions of a sensor as discussed in [0033]-[0075], for example [0048]-[0053] discloses that the smartphone software agent 222 will monitor activities such as location services, phone calls, texts, data transfer and consumption, and general use)
building a user profile of user activity based on monitoring; (Almosni Fig. 2 and corresponding text [0017] discloses an algorithmic processing unit that analyzes patient data and learns each patient’s unique behavior patterns, formulates a base line representing a steady state of the patient, and detects irregularities in the patient’s behavior patterns, most likely to occur when a patient is in the chronic phase; [0076]-[0077] discloses algorithmic processing units 250 analyzes the user’s inputs/data received from the service façade 230 thus formulating individual behavior patterns; see tables I-III for possible correlations (diagnosis-episodes) for different activities performed on a device; [0020] gives the legend used in the tables)
identifying a type of behavioural profile from the user's profile; (Almosni Fig. 2 and 3 (step 330) and corresponding text; [0077] discloses the system established the behavior pattern for a certain patient and it will use a base line representing the steady state chronic phase of the patient, as well as a reference for the acute phase; see tables I-III for possible diagnosis-episodes for different activities performed on a device)
analysing current or recent activity to identify the user's risk based on the type of behavioural profile identified; and (Almosni Fig. 3 (steps 330-340) disclose enabling future predictions regarding the patient’s condition and risk probability for developing various mental episodic conditions; see tables I-III for possible diagnosis-episodes for different activities performed on a device; [0020] discloses the legend for each table – for example, when phone calls duration increase and SMS content I longer and repetitive, the user is identified to be experiencing obsessive-compulsive episodes shown in table II)
responding to the user based on the user's identified risk )Fig. 3 (steps 350-360) and corresponding text; [0086] disclose identifying events indicating probable changes in the patient’s condition and initiating appropriate warnings; Fig. 4 shows the patient experiences events and then seeks mental health treatment [0084] discloses initiating various warnings based on the mental status, one being to a psychiatric service where the doctor will decide how to proceed and what is the level of urgency).
Regarding claim 11,
Regarding claim 12, Almosni discloses the method as claimed in claim 10, and further discloses wherein the monitoring comprises receiving data from the sensors and extracting data from logs of applications of the mobile device. (Almosni [0016] discloses receiving data from email accounts, web browsing, video consumption activity {construed as logs of applications})
Regarding claim 13, Almosni discloses the method as claimed in claim 10, and further discloses wherein the monitoring comprises one or more of: sleep pattern; phone use and / or duration; message sending pattern; time of use; medication taking compliance; location monitoring; movement monitoring; goal compliance. (Almosni [0019] tables I-III disclose correlations of activities and diagnosis and the monitoring, for example in table I, includes PC general use, time on activity, length of visit in site, etc.)
Regarding claim 14, recites substantially similar limitations as those already addressed in the rejection of claims 2 and 4, and, as such, is rejected for similar reasons as given above.
Regarding claim 15, Almosni discloses the method as claimed in claim 14, and further discloses wherein the patterns of activity comprise one or more of travel to locations; erratic movement; sleeplessness; erratic sleep; insomnia; high amounts of communication compared to normal; failure to respond to messages. (Almosni [0019] tables I-III for possible correlations (diagnosis-episodes) for different activities, table III discloses mobility activity by monitoring GPS data and if they traveled to a location, table II discloses looking at phone related activities such as text and call information [0020] gives the legend where the amount of an activity could increase, decrease, be erratic, have no change, etc.)
Regarding claim 16, Almosni discloses the method as claimed in claim 10, and further discloses wherein the identifying the type of behavioural profile comprises correlation to a demographic profile. (Almosni [0019] tables I-III discloses looking at activities of the user and their behavior related to their device [0059]-[0075] discloses looking at the user behavior in relation to their social media profile and email account profile).
Regarding claim 17
Regarding claim 18, Almosni discloses the method as claimed in claim 10, and further discloses wherein the analysis comprises identifying triggering events or activities where the user is at risk of mental unwellness. (Almosni [0019] tables I-III looking at activities to determine if there is a change in behavior [0020] discloses that the activity could indicate manic depressive episodes or generalized anxiety disorder).
Regarding claim 19, Almosni discloses the method as claimed in claim 10, and further discloses wherein the analysis comprises identifying symptoms of being at risk of being in a state of mental unwellness. (Almosni [0019] tables I-III looking at activities to determine if there is a change in behavior [0020] discloses that the activity could indicate manic depressive episodes or generalized anxiety disorder).
Regarding claim 20, Almosni discloses the method as claimed in claim 10, and further discloses wherein the response comprises sending a checking wellness message. (Almosni Fig. 2 shows patient alerts 261-262, fig. 3 step 350-360, fig. 4 and corresponding text; [0086] disclose identifying events indicating probable changes in the patient’s condition and initiating appropriate warnings; Fig. 4 shows the patient experiences events and then seeks mental health treatment [0084] discloses initiating various warnings based on the mental status, one being to a psychiatric service where the doctor will decide how to proceed and what is the level of urgency [0087] discloses sending wellness check-in questions to the patient).
Regarding claim 21, Almosni discloses the method as claimed in claim 10, and further discloses wherein the response comprises sending a reassurance message. (Almosni Fig. 2 shows patient alerts 261-262, fig. 3 step 350-360, fig. 4 and corresponding text; [0086] disclose identifying events indicating probable changes in the patient’s condition and initiating appropriate warnings; Fig. 4 shows the patient experiences events and then seeks mental health treatment [0084] discloses initiating various warnings based on the mental status, one being to a psychiatric service where the doctor will decide how to proceed and what is the level of urgency [0087] discloses sending wellness check-in questions to the patient and the therapist can also send a message about whether an event was chronic or acute).
Regarding claim 22, recites substantially similar limitations as those already addressed in the rejection of claim 10, and, as such, is rejected for similar reasons as given above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                           

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686